

113 S2236 IS: Strategies to Address Antimicrobial Resistance Act
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2236IN THE SENATE OF THE UNITED STATESApril 10, 2014Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to enhance efforts to address antimicrobial resistance, and
			 for other purposes.1.Short titleThis Act may be cited as the
			 Strategies to Address Antimicrobial
			 Resistance Act.2.FindingsThe Congress finds as follows:(1)The advent of the
			 antibiotic era has saved millions of lives and allowed for incredible
			 medical
			 progress; however, the increased use and overuse of antimicrobial drugs
			 have
			 correlated with increased rates of antimicrobial resistance.(2)Through mutation
			 as well as other mechanisms, bacteria and other infectious disease-causing
			 organisms—viruses, fungi, and parasites—develop resistance to
			 antimicrobial
			 drugs over time. The more antimicrobial drugs are used, whether
			 appropriately
			 or inappropriately, the more this contributes to the development of
			 antimicrobial resistance.(3)Scientific
			 evidence suggests that the development of antimicrobial resistance in
			 humans is
			 not due only to use of antimicrobial drugs in humans, but also may be
			 caused by
			 the use of antimicrobial drugs in food-producing animals.(4)A
			 study estimates that in 2005 more than 94,000 invasive
			 methicillin-resistant
			 Staphylococcus aureus (MRSA) bacterial infections occurred in the United
			 States
			 and more than 18,500 of these infections resulted in death—7 times more
			 than a
			 decade earlier.(5)The 2009 Influenza
			 A: H1N1 virus outbreak, and the yearly seasonal influenza outbreaks,
			 exacerbate
			 concerns about antiviral resistance given that so few antivirals are
			 available
			 to treat influenza as well as secondary bacterial infections due to MRSA,
			 antibiotic-resistant Streptococcus pneumonia, and other bacteria that
			 cause
			 respiratory diseases. Given that, during the 1918 influenza pandemic, many
			 thousands of deaths were caused by complications due to secondary
			 bacterial
			 infections and not by the influenza virus itself.(6)Each year, nearly
			 2,000,000 people contract bacterial infections in hospitals and
			 approximately
			 90,000 of these people die from these infections. Many of these infections
			 are
			 resistant to one or more commonly used antibiotics.(7)A
			 2012 study conducted at Columbia University (Clinical Infectious
			 Disease, September 2012) found that each antibiotic-resistant infection
			 costs, on average, over $15,000 more to treat than susceptible
			 infections.(8)The costs of
			 antimicrobial-resistant infections in terms of lives lost and the economy
			 will
			 only rise as antimicrobial resistance continues to spread.3.Antimicrobial
			 resistance task forceSection
			 319E of the Public Health Service Act (42 U.S.C. 247d–5) is amended—(1)in subsection
			 (a)—(A)in the subsection
			 heading, by striking Task
			 Force and inserting the following:
			 Antimicrobial Resistance
			 Office, Task Force, and Advisory Board;(B)in paragraph
			 (1)—(i)by
			 striking as of the date of the enactment of this section and
			 inserting as of September 30, 2006; and(ii)by
			 adding at the end the following: The Secretary shall, not later than 1
			 year after the date of enactment of the Strategies to Address
			 Antimicrobial
			 Resistance Act, direct the Assistant Secretary of Health to establish an
			 Antimicrobial Resistance Office and appoint a director to that Office. The
			 Secretary shall, not later than 1 year after the date of enactment of such
			 Act,
			 establish the Public Health Antimicrobial Advisory Board as an advisory
			 board
			 to the Director of the Antimicrobial Resistance Office. The Director of
			 the
			 Antimicrobial Resistance Office shall serve as the Director of the
			 Antimicrobial Resistance Task Force. To avoid duplication and ensure that
			 Federal resources are used efficiently and effectively, the Director shall
			 work
			 in conjunction with the Federal agencies represented on the Task Force to
			 coordinate all antimicrobial resistance activities undertaken and
			 supported by
			 the Federal Government, including the activities and budgetary allocations
			 of
			 the Office, Task Force, and Public Health Antimicrobial Advisory
			 Board.;(C)by amending
			 paragraph (2) to read as follows:(2)Members(A)Members of the
				antimicrobial resistance task forceThe task force described in
				paragraph (1) shall be composed of representatives of such Federal
			 agencies as
				the Secretary determines necessary, including representation of the
				following:(i)The Antimicrobial
				Resistance Office.(ii)The Assistant
				Secretary for Preparedness and Response.(iii)The Biomedical
				Advanced Research and Development Authority.(iv)The Centers for
				Disease Control and Prevention.(v)The Food and Drug
				Administration.(vi)The National
				Institutes of Health.(vii)The Agency for
				Healthcare Research and Quality.(viii)The Centers for
				Medicare & Medicaid Services.(ix)The Health
				Resources and Services Administration.(x)The Department of
				Agriculture.(xi)The Department of
				Education.(xii)The Department
				of Defense.(xiii)The Department
				of Veterans Affairs.(xiv)The
				Environmental Protection Agency.(xv)The Department of
				Homeland Security.(xvi)The United
				States Agency for International Development.(B)Members of the
				public health antimicrobial advisory board(i)In
				generalThe Public Health Antimicrobial Advisory Board shall be
				composed of 19 voting members, appointed by the Secretary. Such
			 members shall
				include experts from the medical professions (including hospital
			 and
				community-based physicians), pharmacy, public health, veterinary,
			 research, and
				international health communities, as well as one representative
			 from a public
				interest group.(ii)TermsEach
				member appointed under clause (i) shall be appointed for a term of
			 3 years,
				except that of the 19 members first appointed—(I)6 shall be
				appointed for a term of 12 months; and(II)6 shall be
				appointed for a term of 2 years.(iii)ChairThe
				Secretary shall appoint a Chair of the Public Health Antimicrobial
			 Advisory
				Board from among its members to lead and supervise the activities
			 of the
				Advisory Board.(iv)Disclosure of
				financial interestsPrior to a meeting of the Public Health
				Antimicrobial Advisory Board, each member of the Advisory Board
			 shall disclose
				to the Secretary any potential, relevant financial interests as
			 defined under
				section 208(a) of title 18, United States
				Code.;(D)in paragraph
			 (3)(B), by striking in consultation with the task force described in
			 paragraph (1) and and inserting acting through the Director of
			 the Antimicrobial Resistance Office and the Director of the Centers for
			 Disease
			 Control and Prevention, and in consultation with; and(E)by amending
			 paragraph (4) to read as follows:(4)Meetings and
				duties(A)Antimicrobial
				resistance office dutiesThe Director of the Antimicrobial
				Resistance Office, working in conjunction with the Federal agencies
			 that are
				represented on the task force described in paragraph (1), shall
			 issue an update
				to the Public Health Action Plan to Combat Antimicrobial Resistance
			 within 1
				year of the establishment of the Office and annually thereafter.
			 The updates
				shall include enhanced plans for addressing antimicrobial
			 resistance in the
				United States and internationally. The Director of the Office shall
			 post on a
				website these updates as well as summaries of all non-proprietary
			 data the Task
				Force makes available. The Director of the Antimicrobial Resistance
			 Office
				shall work in conjunction with the Federal agencies that are
			 represented on the
				task force described in paragraph (1), and in consultation with the
			 Public
				Health Antimicrobial Advisory Board, to—(i)establish
				benchmarks for achieving the goals set forth in the action plan;(ii)assess the
				ongoing, observed patterns of emergence of antimicrobial
			 resistance, and their
				impact on clinical outcomes in terms of how patients feel,
			 function, or
				survive;(iii)assess how
				antimicrobial products are being used in humans, animals, plants,
			 and the
				environment and the risks and benefits of those uses in furthering
			 the
				development of resistance and the implications thereof for patient
			 safety and
				public health;(iv)establish a
				priority list of human infectious diseases with the greatest need
			 for
				development of new point-of-care and other diagnostics,
			 antimicrobial drugs,
				and vaccines, and in particular serious and life-threatening
			 resistant
				infections, for which there are few or no diagnostic, treatment, or
			 prevention
				options;(v)recommend basic,
				clinical, epidemiological, prevention, and translational research
			 where
				additional federally supported studies may be beneficial;(vi)recommend how to
				support antimicrobial development through Food and Drug
			 Administration
				activities, including through the agency’s Critical Path Initiative
			 and the
				Reagan-Udall Foundation;(vii)recommend how
				best to strengthen and link antimicrobial resistance-related
			 surveillance and
				prevention and control activities; and(viii)collaborate
				with the Assistant Secretary for Preparedness and Response to
			 ensure that
				strategies to address antimicrobial-resistance are coordinated with
			 initiatives
				aimed at pandemic influenza, severe acute respiratory syndrome, and
				bioterrorism.(B)Antimicrobial
				resistance task force meetings and duties(i)MeetingsThe
				Antimicrobial Resistance Task Force shall convene periodically as
			 the Director
				of the Antimicrobial Resistance Task Force determines to be
			 appropriate, but
				not fewer than twice a year, to consider issues relating to
			 antimicrobial
				resistance.(ii)Public health
				action planAt least twice a year, the task force described in
				paragraph (1) shall have a meeting to review, discuss, and further
			 develop the
				Public Health Action Plan to Combat Antimicrobial Resistance first
			 issued by
				the interagency task force on antimicrobial resistance in 2001.
			 Among other
				issues, the task force may discuss and review, based on current
			 need or
				concern—(I)antimicrobial
				clinical susceptibility concentrations proposed, established, or
			 updated by the
				Food and Drug Administration;(II)data obtained by
				government agencies and, as possible, by private sources on
			 emerging
				antimicrobial resistance related to clinical outcomes as well as
			 data related
				to how antimicrobial drugs may have been used inappropriately;(III)surveillance
				data and prevention and control activities regarding emerging
			 antimicrobial
				resistance from reliable sources including the Centers for Disease
			 Control and
				Prevention, the Food and Drug Administration, the Department of
			 Defense, the
				Department of Veterans Affairs, the Department of Agriculture, the
				Environmental Protection Agency, and as feasible from private
			 sources and
				international bodies;(IV)data on the
				amount of antimicrobial products used in humans, animals, plants,
			 and the
				environment from reliable sources, including data from the Centers
			 for Disease
				Control and Prevention, the Food and Drug Administration, the
			 Environmental
				Protection Agency, the Department of Veterans Affairs, the Centers
			 for Medicare
				& Medicaid Services, the Department of Homeland Security, and the
				Department of Agriculture, and as feasible from private sources and
				international bodies;(V)the impact of
				antimicrobial resistance on human health resulting from the
			 approval of
				antimicrobial drugs for use in humans, animals, or plants
			 (including
				consideration of and recommendations on potential management plans
			 to limit and
				reduce the negative impacts of such resistance on human health and
				consideration of the benefits to animal health and food safety);(VI)reports of federally supported
				antimicrobial resistance research and antimicrobial drug, related
			 diagnostics,
				and vaccine development for antimicrobial resistant infections
			 (such as
				methicillin-resistant Staphylococcus aureus (MRSA)) and other
			 research
				activities (including clinical, epidemiological, prevention, and
				trans­la­tion­al research) obtained from Federal agencies, as well
			 as reports
				of research sponsored by other countries, industry, and
			 non-governmental
				organizations;(VII)reports on
				efforts by the Food and Drug Administration to develop policies and
			 guidance
				which encourage antimicrobial drug, related diagnostics, and
			 vaccine
				development and appropriate use while maintaining high standards
			 for safety and
				effectiveness;(VIII)quality
				measures, which may include health plan employer data and
			 information set
				(HEDIS) measures, pertaining to appropriate use of antimicrobial
			 drugs;
				and(IX)other data and
				issues the task force described in paragraph (1) identifies as
			 relevant to the
				issue of antimicrobial resistance.(iii)Pending
				applicationsThe Food and Drug Administration may consult with
				the Director of the Antimicrobial Resistance Office concerning the
			 pending
				application of any antimicrobial drug application submitted to the
			 Secretary
				under section 505 or 512 of the Federal Food, Drug, and Cosmetic
			 Act or the
				Public Health Service Act.(C)Public health
				antimicrobial advisory board meetings and duties(i)MeetingsThe
				Public Health Antimicrobial Advisory Board shall meet as the Chair
			 of the
				Public Health Antimicrobial Advisory Board determines to be
			 appropriate,
				preferably in conjunction with meetings of the Antimicrobial
			 Resistance Task
				Force, but not fewer than 2 times each year.(ii)RecommendationsThe
				Public Health Antimicrobial Advisory Board shall make
			 recommendations to the
				Secretary, and the Antimicrobial Resistance Office, regarding—(I)ways to encourage
				the availability of an adequate supply of safe and effective
			 antimicrobial
				products, related diagnostics, and vaccines;(II)research
				priorities and other measures (such as antimicrobial drug
			 resistance management
				plans) to enhance the safety and efficacy of antimicrobial
			 products;(III)how best to
				implement and update the goals of the Public Health Action Plan to
			 Combat
				Antimicrobial Resistance;(IV)incentives
				necessary to establish uniform mechanisms (which could include
			 electronic
				surveillance systems) and data sets for State and local reporting
			 of
				resistance;(V)the adequacy of
				existing United States antimicrobial resistance and use
			 surveillance;(VI)the development
				of a national plan for the collection and analysis of isolates of
			 resistant
				pathogens, including establishing priorities as to which isolates
			 should be
				collected; and(VII)areas for
				government, nongovernment, and international cooperation to
			 strengthen
				implementation of the Public Health Action Plan to Combat
			 Antimicrobial
				Resistance.(D)Availability of
				informationThe Antimicrobial Resistance Office shall ensure that
				all information shall be made available to the public on the
			 website described
				in subparagraph (A) consistent with section 9 of the Strategies to
			 Address
				Antimicrobial Resistance
				Act.;(2)by amending
			 subsection (b) to read as follows:(b)Antimicrobial
				resistance strategic research planThe Secretary, acting through
				the Director of the National Institutes of Health, working in
			 consultation with
				the Director of the Centers for Disease Control and Prevention, the
			 Assistant
				Secretary for Preparedness and Response, the Director of the
			 Biomedical
				Advanced Research and Development Authority, the Director of the
			 Antimicrobial
				Resistance Office, the Public Health Antimicrobial Advisory Board,
			 and other
				non-government experts, including representatives from professional
			 societies
				and the pharmaceutical, vaccine, and medical device industries, and
			 other
				Federal agencies shall develop a blue-ribbon antimicrobial
			 resistance strategic
				research plan that strengthens existing epidemiological,
			 interventional,
				clinical, behavioral, translational, and basic research efforts to
			 advance the
				understanding of—(1)the development,
				implementation, and efficacy of interventions to prevent and
			 control the
				emergence and transmission of antimicrobial resistance;(2)how best to
				optimize antimicrobial effectiveness while limiting the emergence
			 of
				resistance, including addressing issues related to duration of
			 therapy,
				effectiveness of therapy in self-resolving diseases, and
			 determining
				populations most likely to benefit from antimicrobial drugs;(3)the extent to
				which specific uses of antimicrobial products in humans, animals,
			 plants, and
				other uses accelerate development and transmission of antimicrobial
				resistance;(4)the natural
				histories of infectious diseases (including defining the disease,
			 diagnosis,
				severity, and the time course of illness);(5)the development of
				new therapeutics, including antimicrobial drugs, biologics, and
			 devices against
				resistant pathogens, and in particular diseases for which few or no
				therapeutics are in development;(6)the development
				and testing of medical diagnostics to identify patients with
			 infectious disease
				and identify the exact cause of infectious diseases syndromes,
			 particularly
				with respect to the detection of pathogens resistant to
			 antimicrobial
				drugs;(7)the epidemiology,
				pathogenesis, mechanisms, and genetics of antimicrobial resistance;
			 and(8)the sequencing of
				the genomes, or other DNA analysis, or other comparative analysis
			 of priority
				pathogens (as determined by the Public Health Antimicrobial
			 Advisory Board), in
				collaboration with the Department of Defense and the Joint Genome
			 Institute of
				the Department of
				Energy.;(3)in subsection
			 (c)—(A)by inserting
			 acting through the Director of the Antimicrobial Resistance
			 Office, after The Secretary,; and(B)by striking
			 members of the task force described in subsection (a),;(4)in subsection
			 (d)(1), by inserting , through the Antimicrobial Resistance
			 Office, after The Secretary;(5)in subsection
			 (e)—(A)by amending the
			 subsection heading to read as follows: Improving Uptake and Measurement of
			 Antimicrobial Stewardship;(B)in paragraph
			 (1)—(i)by
			 inserting , acting through the Director of the Antimicrobial Resistance
			 Office, after The Secretary; and(ii)by
			 striking judicious use of antimicrobial drugs or control the spread of
			 antimicrobial-resistant pathogens and inserting the uptake and
			 measurement of antimicrobial stewardship programs in the Nation’s health
			 care
			 facilities;(C)in paragraph (2),
			 by striking laboratory;(D)in paragraph (3),
			 by inserting , acting through the Antimicrobial Resistance
			 Office, after The Secretary; and(E)by adding at the
			 end the following new paragraphs:(4)Definition of
				antimicrobial stewardshipFor purposes of this subsection and
				Act, antimicrobial stewardship means coordinated interventions
				designed to improve and measure the appropriate use of
			 antimicrobial agents,
				including promoting the use of antimicrobials only when clinically
			 indicated,
				and, when antimicrobials are indicated, promoting the selection of
			 the optimal
				antimicrobial drug regimen including dosing, duration of therapy,
			 and route of
				administration.(5)Preference in
				making awardsIn making awards under paragraph (1), the Secretary
				shall give preference to eligible entities that will use grant
			 funds to
				establish demonstration projects that lead to the development of
			 quality
				measures for health care providers prescribing antimicrobial
				drugs.;
				(6)by redesignating
			 subsections (f) and (g) as subsections (i) and (j), respectively; and(7)by inserting after
			 subsection (e) the following new subsections:(f)Appropriate
				antimicrobial useThe Secretary, acting through the Director of
				the Centers for Disease Control and Prevention, shall take such
			 additional
				actions as follows:(1)To pilot and test
				health care quality measures to help providers, facilities, and
			 health systems
				measure and benchmark appropriate antimicrobial use. As
			 appropriate, the
				Director shall work with standard setting organizations (such as
			 the National
				Quality Forum, the Joint Commission, and the National Committee for
			 Quality
				Assurance) to determine if any such measure is suitable for
			 national quality
				reporting efforts.(2)To develop methods
				to help providers, facilities, and health systems measure and
			 improve
				appropriate antimicrobial use, including methods and tools to
			 assess the change
				in antimicrobial use, the impact on antibiotic resistance and
			 adverse effects
				(such as Clostridium difficile infections), and the economic impact
			 and cost
				savings of antimicrobial stewardship programs.(g)Collection of
				human antimicrobial consumption and resistance trend data(1)Antimicrobial
				Use DataThe Director of the Centers for Disease Control and
				Prevention shall work with private vendors, health care
			 organizations, pharmacy
				benefit managers, and other entities to obtain reliable and
			 comparable human
				antimicrobial drug consumption data (including volume antimicrobial
				distribution data and antimicrobial use, including prescription
			 data) by State
				or metropolitan area.(2)Antimicrobial
				Resistance Trend DataThe Director of the Centers for Disease
				Control and Prevention shall intensify and expand their efforts to
			 collect
				antimicrobial resistance data including through the establishment
			 of an
				Antimicrobial Resistance Surveillance and Laboratory Network,
			 established in
				section 4 of the Strategies to Address Antimicrobial Resistance
			 Act, and
				development of a fully automated antimicrobial resistance and use
			 module within
				the National Healthcare Safety Network. The Director shall seek to
			 collect data
				from electronic medication administration reports (eMAR) and
			 laboratory systems
				to produce regular reports on antimicrobial resistance patterns and
				antimicrobial use.(3)Meaningful Use
				ReportingThe Office of the National Coordinator for Health
				Information Technology shall work with the Director of the Centers
			 for Disease
				Control and Prevention to determine how best antimicrobial use,
			 susceptibility,
				and resistance data can be incorporated into meaningful use
			 reporting.(4)ReportNot
				later than 2 years after the date of the enactment of the
			 Strategies to Address
				Antimicrobial Resistance Act, and every two years thereafter, the
			 Director of
				the Centers for Disease Control and Prevention shall submit to the
			 Committee on
				Energy and Commerce of the House of Representatives and the
			 Committee on
				Health, Education, Labor, and Pensions of the Senate and make
			 available on the
				agency’s website a report summarizing key trends and major issues
			 related to
				antimicrobial resistance and use in the United States. Each such
			 report shall
				include the most relevant and up-to-date data available from the
			 infectious
				diseases and surveillance programs of the Centers for Disease
			 Control and
				Prevention. Each such report shall—(A)outline major
				issues and threats in antimicrobial resistance facing the United
			 States;(B)provide data on
				the incidence, prevalence, morbidity, mortality, and general
			 societal burden,
				including economic, of antimicrobial resistant pathogens;(C)provide updates on
				resistance patterns and antimicrobials use data and potential
			 impacts on human
				health and patient safety;(D)articulate
				activities of the Centers for Disease Control and Prevention
			 targeted toward
				measuring and preventing the spread of drug resistant pathogens;(E)describe any
				international developments that may impact antimicrobial resistance
			 in the
				United States; and(F)identify the major
				gaps that the Nation faces in the areas of antimicrobial resistance
				surveillance, prevention, use, and antimicrobial stewardship.(h)Ensure access to
				antimicrobial resistance data and researchThe Director of the Antimicrobial
				Resistance Office shall work with the Federal agencies represented
			 on the
				Antimicrobial Resistance Task Force to identify relevant data and
			 formats, and
				mechanisms for communicating such data to the Antimicrobial
			 Resistance Office
				and Antimicrobial Resistance Task Force and, in a manner consistent
			 with
				section 9 of the Strategies to Address Antimicrobial Resistance
			 Act, with the
				Public Health Antimicrobial Advisory Board and the public,
			 including relevant
				data obtained by the agencies through contracts with other
			 organizations,
				including—(1)use and clinical
				outcomes data on patients receiving antimicrobial drugs for the
			 treatment,
				prevention, or diagnosis of infection or infectious diseases;(2)surveillance data
				regarding emerging antimicrobial drug resistance and existing
			 resistance
				patterns;(3)susceptibility
				data related to antimicrobial drug use;(4)data related to
				the amount of antimicrobial products used in humans, animals,
			 plants, and the
				environment;(5)data from
				federally funded research intended to support antimicrobial drug,
			 vaccine, and
				related diagnostics development;(6)data demonstrating
				the impact of research, surveillance, and prevention and control
			 initiatives in
				understanding and controlling antimicrobial resistance; and(7)data regarding
				implementation and evaluation of interventions to improve
			 antimicrobial drug
				prescribing
				practices..4.Antimicrobial
			 resistance surveillance and laboratory network(a)In
			 generalThe Secretary of Health and Human Services, acting
			 through the Director of the Centers for Disease Control and Prevention,
			 shall establish
			 at
			 least 10 Antimicrobial Resistance Surveillance and Laboratory Network
			 sites,
			 building upon the intramural and extramural programs and laboratories of
			 the
			 Centers for Disease Control and Prevention, to intensify, strengthen, and
			 expand the national capacity to—(1)monitor the
			 emergence and changes in the patterns of antimicrobial resistant
			 pathogens;(2)describe, confirm,
			 and as necessary facilitate a response to local or regional outbreaks of
			 resistant pathogens;(3)assess and
			 describe antimicrobial resistance patterns to inform public health and
			 improve
			 prevention practices;(4)obtain isolates of
			 pathogens, and in particular, pathogens that show new or atypical patterns
			 of
			 resistance adversely affecting public health;(5)study the
			 epidemiology of infections from such pathogens;(6)evaluate commonly
			 used antimicrobial susceptibility testing methods to improve the accuracy
			 of
			 resistance testing and reporting; and(7)as necessary,
			 develop novel diagnostic tests capable of detecting new or emerging
			 resistance
			 in pathogens.(b)Geographic
			 distributionThe sites established under subsection (a) shall be
			 geographically distributed across the United States.(c)Nonduplication
			 of current national capacityThe sites established under
			 subsection (a) may be based in academic centers, health departments, and
			 existing surveillance and laboratory sites.5.Clinical trials
			 network on antibacterial resistance(a)In
			 GeneralThe Secretary, acting through the Director of the
			 National Institute of Allergy and Infectious Diseases, shall establish a
			 Clinical Trials Network on Antibacterial Resistance to enhance,
			 strengthen, and
			 expand research on clinical science, antibacterial and diagnostic
			 development,
			 and optimal usage strategies, and shall, at a minimum—(1)facilitate
			 research to better understand resistance mechanisms and how to prevent,
			 control, and treat resistant organisms;(2)advance clinical
			 trial efforts to develop antimicrobial therapies, vaccines and
			 diagnostics, and
			 evaluate and optimize their usage;(3)conduct clinical
			 research to develop natural histories of resistant infectious diseases;(4)examine patient
			 outcomes with currently available antimicrobial therapy and validate and
			 improve upon biomarkers and other surrogate end­points; and(5)study shorter
			 treatment duration and early cessation of antimicrobial therapy for
			 treatment
			 efficacy and effect on development of resistance.(b)Leadership Group
			 for a Clinical Research Network on Antibacterial ResistanceThe
			 Secretary, acting through the Director of the National Institute of
			 Allergy and
			 Infectious Diseases, shall establish a Leadership Group for the Clinical
			 Research Network on Antibacterial Resistance described in subsection (a)
			 to
			 develop and implement a comprehensive clinical research agenda to address
			 antibacterial resistance that takes into consideration the recommendations
			 contained in the Strategic Research Plan on Antimicrobial Resistance
			 developed
			 in accordance with section 319E of the Public Health Service Act. The
			 Leadership Group shall provide support for the following components—(1)scientific
			 leadership and operations;(2)network
			 laboratories; and(3)statistical and
			 data management.(c)AppropriationsThere
			 are authorized to be appropriated from the existing budget of the National
			 Institute of Allergy and Infectious Diseases, $100,000,000 annually for
			 each of
			 fiscal years 2015 through 2021 to carry out this section.6.Regional
			 prevention collaborativesThe
			 Secretary, acting through the Director of the Centers for Disease Control
			 and
			 Prevention, shall work with State health departments to support regional
			 prevention collaboratives designed to interrupt and prevent the
			 transmission of
			 significant antibiotic resistant pathogens being transmitted across health
			 care
			 settings in a geographic region. Such regional prevention collaboratives
			 shall
			 work to—(1)identify
			 significant drug resistant pathogens being transmitted across health care
			 settings locally;(2)implement
			 evidence-based interventions to interrupt and prevent the transmission of
			 such
			 pathogens; and(3)evaluate the
			 impact of such measures on hospital readmissions, transitions of care,
			 rates of
			 health care associated infections, or any other relevant measures that
			 characterize the health or economic impact of the collaboratives.7.Prevention
			 EpicentersTo provide the
			 regional prevention collaboratives established under section 6 with tools,
			 strategies, and evidence-based interventions, the Director of the Centers
			 for
			 Disease Control and Prevention may intensify and expand academic public
			 health
			 partnerships through the work of the Prevention Epicenters Program of the
			 Centers for Disease Control and Prevention. The Centers for Disease
			 Control
			 and
			 Prevention and the epicenters participating in such program shall work
			 with the
			 regional prevention collaboratives to—(1)evaluate new and
			 existing interventions to prevent or limit the emergence of antimicrobial
			 resistance throughout the geographic region of the collaboratives;(2)facilitate public
			 health research on the prevention and control of resistant organisms;
			 and(3)assess the
			 feasibility, cost-effectiveness, and appropriateness of surveillance and
			 prevention programs in differing health care and institutional settings.8.Continuation of
			 current programsSubsection
			 (j) of section 319E of the Public Health Service Act (42 U.S.C. 247d–5),
			 as
			 redesignated by section 3(6), is amended by inserting and for each of
			 the fiscal years 2015 through 2019 after 2006.9.Protection of
			 confidential and national security informationExcept as otherwise required by law, this
			 Act (and the amendments made by this Act) shall not permit public
			 disclosure of
			 trade secrets, confidential commercial information, or material
			 inconsistent
			 with national security that is obtained by any person under this Act (or
			 amendments made by this Act).